PER CURIAM.
Appellant, the prosecution below, brings this appeal from an order of the trial court dated May 2, 1975, granting appellee’s, defendant below, motion to dismiss and discharge. Appellant contends that, based on the facts of this case, the trial court erred in granting appellee’s motion to dismiss and discharge because he had not been given a speedy trial as required by Rule 3.191, Florida Rules of Criminal Procedure, 33 F.S.A.
In accordance with the well recognized rules that an order of the trial court on appeal is generally presumed to be correct and the one who asserts error has the burden of showing it, we have carefully considered the record, all points in the briefs, and arguments of counsel in light of the controlling principles of law and Rule 3.191, Florida Rules of Criminal Procedure, 33 F.S.A., and conclude that no reversible error has been demonstrated.
We find the trial court properly determined that appellee, although agreeing to the several extensions of time requested by appellant, did not waive his right to a speedy trial pursuant to Rule 3.191, Florida Rules of Criminal Procedure, 33 F.S.A. None of the delays were caused by appel-lee, but rather were occasioned solely by appellant for its benefit.
Affirmed.